 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ESTATE OF CARMEN MENDEZ, et al.,                  Case No. 1:19-cv-00939-LJO-BAM
12
                    Plaintiffs,                        ORDER TO SHOW CAUSE WHY
13                                                     SANCTIONS SHOULD NOT BE IMPOSED
            v.                                         FOR FAILURE TO APPEAR
14
     CITY OF CERES, et al.,
15                                                     RESPONSE DUE by August 23, 2019
                    Defendants.
16

17           TO COUNSEL FOR PLAINTIFFS LAWRENCE TIMOTHY NIERMEYER:

18           On July 31, 2019, the Court issued an order setting a Status Conference for August 14,

19   2019, at 9:30 AM in Courtroom 8 (BAM) to discuss the status of this action and related

20   case Estate of Carmen Mendez, et al. v. City of Ceres, et al., Case No. 1:18-cv-01677-LJO-

21   BAM, which is currently set for a settlement conference on October 8, 2019, and to allow the

22   parties to address any procedural issues regarding consolidation of the related cases. (Doc. No.

23   7.)     Counsel for Plaintiffs Estate of Carmen Mendez and Stephanie Biedleman was

24   electronically served with a copy of the Court’s order. (Id.) On August 14, 2019, counsel for

25   Plaintiffs failed to appear at the Status Conference. (Doc. No. 8.) As a result, the Status

26   Conference could not proceed without the necessary input from Plaintiffs, resulting in delay of

27   this action.

28           Pursuant to Local Rule 110, “[f]ailure of counsel or of a party to comply with . . . any


                                                   1
 1    order of the Court may be grounds for the imposition by the Court of any and all sanctions . . .

 2    within the inherent power of the Court.” L.R. 110. “District courts have inherent power to

 3    control their dockets,” and in exercising that power, a court may impose sanctions, including

 4    dismissal of an action.” Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831

 5    (9th Cir. 1986). A court may dismiss an action with prejudice based on a party’s failure to

 6    prosecute an action or failure to obey a court order, or failure to comply with local rules. See,

 7    e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to

 8    comply with an order); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987)

 9    (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421,

10    1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

11           Accordingly, Lawrence Timothy Niermeyer, counsel for Plaintiffs Estate of Carmen

12    Mendez and Stephanie Biedleman, is hereby ORDERED TO SHOW CAUSE why this Court

13    should not impose sanctions for his failure to obey a court order and failure to appear at the

14    August 14, 2019 Status Conference. Mr. Niermeyer shall file a written response to this Order

15    to Show Cause by no later than August 23, 2019.

16           Failure to respond to this order will result in the imposition of sanctions, including

17    monetary sanctions and/or dismissal of this action.

18
     IT IS SO ORDERED.
19
20      Dated:    August 14, 2019                            /s/ Barbara    A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                     2
